Title: William J. Coffee to Thomas Jefferson, 7 November 1818
From: Coffee, William John
To: Jefferson, Thomas


            
              Honorable Sir
              New York
Nor 7th 1818
            
            As I promised you at when at monticello, so had I previous to the reciept of your Verey pleaseing and welcom Commission made moste of the necessary Inquires with relation to your Cisterrns, to day I have as fare as I can completed my Inquires on that Subject. A Part of duty I owe to you past Kindness. [Duch Terras] thar is no Such thing in this City thare was som yeares Ago Imported Such A Cement which was thought Excellent, for water uses but Owing to its high price and som other causes it is not now to be met with either in the commercial world, or in the building line. In fact it is Superseded by  A cement caled Roman Cement but made in England in many Places it is much Cheape and by all that have used it in this great City thought to be the best Cement ever Introduced for works under water, this I my self know that in England 20 years Experianc has proved to the world its Value
            My Dear Sir on the other Sid and part of this you will find my ferther directions and Oppion and with them be Pleased to receve my best and kindest wishes for you and yous
            W. J. Coffee
          